FoRd, Judge:
The suits listed in schedule “A”, attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise marked “A” and initialed LW (Initials) by Commodity Specialist Louis Wegener (Commodity Specialist’s Name) on the invoices covered by the protests enumerated in Schedule A, attached hereto and made a part hereof assessed with duty at 15% ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by T.D. 51802, as articles suitable for producing, rectifying, modifying, controlling or distributing electrical energy, consists of earphones, which, in fact, are not suitable for controlling, distributing, modifying, producing, or rectifying electrical energy.
That said merchandise, in fact, consists of articles having as an essential feature an electrical element or device and are wholly or in chief value of metal.
That said earphones are not dedicated to use with radios.
IT IS FURTHER STIPULATED AND AGREED that the protests herein be submitted on this stipulation, said protests being limited to the merchandise marked “A”3 as aforesaid, and to the claim that said merchandise is properly dutiable at 13%% under paragraph 353, as modified by T.D. 52739, or at 12%% ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by T.D. 55615, depending upon the date of entry or withdrawal from warehouse.
Accepting the foregoing stipulation of facts, we find and hold items of merchandise marked “A” and initialed on the invoices by the designated commodity specialist, to be properly duitable as articles in chief value of metal, having as an essential feature an electrical element or device, at the rate of 13% or 12% per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. 52739 or T.D. 55615.
*168To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.